December 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    COUNTY INVESTMENT, LP, Appellant

NO. 14-15-00207-CV                     V.

 ROYAL WEST INVESTMENT, LLC, SERIES E AND SHAWN SHAHBAZI,
                          Appellee
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Royal West
Investment, LLC, Series E and Shawn Shahbazi, signed December 5, 2014, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, County Investment, LP, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.